Gregory, Justice.
We granted certiorari in this workers’ compensation case to determine the applicability of OCGA § 34-9-200 (d) to the facts herein. The Court of Appeals held this section inapplicable. Ga. Power Co. v. Brasill, 171 Ga. App. 569 (320 SE2d 573) (1984). For the reasons given in the Court of Appeals’ opinion, we agree. Therefore, it is unnecessary to consider the issue of whether the matter of emergency treatment was properly raised before the board.

Judgment affirmed.


All the Justices concur.